Fourth Court of Appeals
                               San Antonio, Texas
                                    August 16, 2019

                                 No. 04-19-00412-CV

                    Cornelius Roy PRINCE III d/b/a Texas Concepts,
                                     Appellants

                                          v.

                                   Dixie BATTOE,
                                      Appellee

                From the County Court at Law No. 3, Bexar County, Texas
                            Trial Court No. 2019CV00375
                      The Honorable J Frank Davis, Judge Presiding


                                    ORDER

    The Appellant’s Second Unopposed Motion to Extend Time to File Brief is hereby
GRANTED. Time is extended to August 21, 2019.




                                               _________________________________
                                               Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2019.



                                               ___________________________________
                                               KEITH E. HOTTLE,
                                               Clerk of Court